KEVIN G. CLARKSON
ATTORNEY GENERAL

Rebecca H. Cain (Alaska Bar No. 9811056)
Chief Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-6600
Facsimile: (907) 276-3697
Email: rebecca.cain@alaska.gov
Attorney for State of Alaska

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH, on behalf of           )
herself and others similarly situated,      )
                                            )
               Plaintiff,                   )
                                            )    Case No.: 3:19-cv-00298-HRH
v.                                          )
                                            )
MICHAEL DUNLEAVY, in his official           )
capacity of Governor of the State of        )
Alaska, KEVIN CLARKSON, in his              )
official capacity as Attorney General of    )
the State of Alaska, LUCINDA                )
MAHONEY, in her official capacity as        )
Commissioner of the State of Alaska,        )
Department of Revenue, ANNE WESKE, )
in her official capacity as Director of the )
Permanent Fund Division, State of Alaska, )
Department of Revenue,                      )
                                            )
               Defendants.                  )

       STATUS UPDATE IN RESPONSE TO COURT’S APRIL 22, 2020, ORDER

       On April 22, 2020, the Court ordered the parties’ to file their proposed

confidentiality agreement with the Court no later than June 8, 2020. Defendants file this

status report with the Court updating the Court on the parties’ attempts to reach a

stipulated agreement concerning the exchange of confidential information. Despite the


        Case 3:19-cv-00298-HRH Document 35 Filed 06/08/20 Page 1 of 2
diligent efforts of the parties and the exchange of several draft agreements prior to the

deadline set by the Court, the parties could not reach agreement on the material terms of a

confidentiality agreement. There remains a fundamental disagreement over the limitation

that any confidential material produced in this litigation may only be used in this

litigation. The parties will continue to work on discovery and, if they continue to be

unable to reach an agreement, will file any appropriate motions with the Court.

       DATED: June 8, 2020.

                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL


                                           By:    /s/Rebecca H. Cain
                                                  Rebecca H. Cain
                                                  Chief Assistant Attorney General
                                                  Alaska Bar No. 9811056
                                                  Department of Law
                                                  1031 West Fourth Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Phone: (907) 269-6600
                                                  Facsimile: (907) 276-3697
                                                  Email: rebecca.cain@alaska.gov
                                                  Attorney for State of Alaska
Certificate of Service

I certify that on June 8, 2020 the foregoing STATUS UPDATE IN RESPONSE TO
COURT’S APRIL 22, 2020, ORDER was served electronically on:
Caitlin Shortell                                  Heather L. Gardner
911 W. 8th Ave., Suite 204                        645 G Street, Suite 100-754
Anchorage, AK 99501                               Anchorage, AK 99501
cs.sgalaw@gmail.com and hgardnerlaw@gmail.com
/s/Rebecca H. Cain
Rebecca H. Cain, Chief Assistant Attorney General



Smith v. Dunleavy, et al                          Case No.: 3:19-cv-00298-HRH
STATUSCaseUPDATE
              3:19-cv-00298-HRH Document 35 Filed 06/08/20 Page 2 ofPage
                                                                      2 2 of 2
